UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K MARK ONE: x Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2009 ¨ Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 1-7986 KENT FINANCIAL SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 75-1695953 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10911 Raven Ridge Rd., Suite 103-45, Raleigh, North Carolina (Address of principal executive offices) (Zip Code) Registrant's telephone number(919) 847-8710 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.10 per share Indicate by check mark if the registrant is a well-known season issuer, as defined in Rule 405 of the Securities Act.¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.¨ Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes¨No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-Kis not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox The aggregate market value of the common stock held by non-affiliates of the registrant, based upon the closing sale price on the NASDAQ Capital Markets as of June 30, 2009, was approximately $1.449 million.At February 26, 2010, there were 2,759,076 shares of common stock outstanding. PART I Item 1. BUSINESS Kent Financial Services, Inc.’s (“Kent” or the “Company”) business is comprised of the management of Kent International Holdings, Inc. (“Kent International”).Until December 31, 2009, Kent was also engaged in providing educational services through Kent Educational Services, Inc. (“Kent Educational”).Kent Educational ceased operations as of December 31, 2009.Kent was formed in 1988 as a Delaware corporation and reincorporated in Nevada in 2006 by a merger into a newly formed, wholly owned Nevada subsidiary with the same name that was the surviving corporation of the merger. General Except for the historical information contained herein, the matters discussed in this Annual Report on Form 10-K are forward-looking statements that involve risks and uncertainties.For a discussion of certain factors that may affect the outcome projected in such statements, see Item 1A (“Risk Factors”) of this Annual Report, as well as factors noted in the balance of this Item 1 (“Description of Business”).Actual results may differ materially from those projected.These forward-looking statements represent the Company’s judgment as of the date of the filing of this Annual Report.However, the Company disclaims any intent or obligation to update these forward-looking statements. Kent International Kent International is a publicly traded company (stock symbol “KNTH.PK”) that operates a social networking website and whose wholly owned subsidiary is a licensed securities broker-dealer.The Company owned approximately 53.44% of Kent International at December 31, 2009. Kent International’s business plan is to serve as a vehicle for the acquisition of or merger or consolidation with another company (a ‘‘target business’’).Kent International intends to use its available working capital, capital stock, debt or a combination of these to effect a business combination with a target business which we believe has significant growth potential.The business combination may be with a financially stable, mature company or a company that is in its early stages of development or growth, which could include companies seeking to obtain capital and to improve their financial stability.We will not restrict our search to any particular industry.Rather, we may investigate businesses of essentially any kind or nature and participate in any type of business that may, in our management’s opinion, meet our business objectives as described in this report.We emphasize that the description in this report of our business objectives is extremely general and is not meant to restrict the discretion of our management to search for and enter into potential business opportunities.We have not chosen the particular business in which we will engage and have not conducted any market studies with respect to any business or industry for you to evaluate the possible merits or risks of the target business or the particular industry in which we may ultimately operate.To the extent we enter into a business combination with a financially unstable company or an entity in its early stage of development or growth, including entities without established records of sales or earnings, we will become subject to numerous risks inherent in the business and operations of financially unstable and early stage or potential emerging growth companies.In addition, to the extent that Kent International effects a business combination with an entity in an industry characterized by a high level of risk, it will become subject to the currently unascertainable risks of that industry.An extremely high level of risk frequently characterizes certain industries that experience rapid growth.In addition, although we will endeavor to evaluate the risks inherent in a particular industry or target business, we cannot assure you that we will properly ascertain or assess all significant risk factors. 2 Kent International’s wholly owned subsidiary, Kent Capital, Inc. (“Kent Capital”), is a securities broker-dealer.Kent Capital’s membership agreement with the Financial Industry Regulatory Authority (FINRA) allows it to operate under three business lines; Private Placements, Real Estate Syndication and Trading Securities for Our Own Account.The Company intends to operate the broker dealer in an attempt to generate revenue and earnings.However, management will continue to pursue merger or acquisition opportunities that offer potentially profitable uses for the Company’s available capital as discussed above. The Company’s initial investment in Kent Capital was $350,000, with the potential to increase the investment to $2,500,000 or more within the next year, depending on the prospects for potential return on the investment. Kent International also operates a niche social networking website, www.ChinaUSPals.com, designed to promote cultural exchange between the citizens of the United States and those of the People’s Republic of China.Membership to the site is free, thus, any potential revenues will be derived from advertisements placed on the site by third parties.The site provides users with access to other users’ personal profiles and enables the user to send messages to other registered users of similar interests in order to develop lasting friendships or simply attain a pen pal.ChinaUSPals.com also features user generated discussion forums and blogs as well as user submitted videos and pictures.The site was redesigned in preparation for the 2008 Olympics and re-launched on August 6, 2008.Since then, site membership has grown to over 6,200 members from the approximately 150 members prior to the redesign. Kent International faces the risk that the website will not be viewable in China or will be deliberately blocked by the government of the People’s Republic of China.Internet usage and content are heavily regulated in China and compliance with these laws and regulations may cause us to change or limit our business practices in a manner adverse to our business.While management had been encouraged by the membership and traffic growth since the redesign, membership growth has dramatically declined in the past few months.Accordingly, Kent International is reviewing strategic options available to ChinaUSPals.com including selling the site or shutting down the site’s operations.The Company has ceased all paid advertising for the site in order to minimize operational costs. The Company does not expect that these activities will generate any significant revenues for an indefinite period as these efforts are in their early stages.As a result, these programs may produce significant losses until such time as meaningful revenues are achieved. Item 1A. RISK FACTORS Risk Factors Related to the Company The Company’s business success is wholly dependent on the success of Kent International. Kent’s business is comprised entirely of the management of Kent International and its subsidiaries.Accordingly, any risks affecting those companies constitute risks to Kent at the same time. 3 Risk Factors Related to Kent International Kent International’s business operations produce losses Kent International had very limited business operations during 2009 and 2008, and had net losses of $474,618 and $190,937 in 2009 and 2008, respectively.At December 31, 2009, the accumulated deficit was $89,474,026.At the end of 2009, Kent International initiated its broker-dealer operations; however, the Company does not expect that its securities broker-dealer or its business development activity will generate any significant revenues for an indefinite period as these efforts are in their early stages.As a result, these activities will produce losses until such time as meaningful revenues are achieved. The expenses related to identifying a target business and to complete a business combination will increase the losses of the Company. Until presented with a specific opportunity for a business combination, the Company is unable to ascertain with any degree of certainty the time and costs required to select and evaluate a target business and to structure and complete the business combination.Any costs incurred in connection with the identification and evaluation of a prospective target business with which a business combination is not ultimately completed will result in a loss to Kent International and reduce the amount of capital otherwise available to complete a business combination and thereafter operate the acquired business.Kent International cannot assure you that it will be successful in identifying a target business and completing a business combination on terms favorable to its stockholders, if at all. The tax treatment of a potential business combination is not clear. Kent International will endeavor to structure a business combination so as to achieve the most favorable tax treatment to it and to the target business and the stockholders of both companies.Kent International cannot assure you, however, that the Internal Revenue Service or appropriate state tax authorities will agree with the Company’s tax treatment of the business combination. We have limited ability to evaluate the target business' management; we cannot anticipate what role, if any, the Company’s management will play in a combined business and whether our management has the necessary experience to manage the combined business; we do not know if we will be able to recruit more management if necessary. Although the Company intends to carefully scrutinize the management of a prospective target business before effecting a business combination, it cannot assure you that its assessment of the target's management will prove to be correct.In addition, the Company cannot assure you that the target's future management will have the necessary skills, qualifications or abilities to manage a public company.Furthermore, the future role of the Company’s officers and directors, if any, in the target business cannot presently be stated with any certainty.While it is possible that one or more of the Company’s officers and directors will remain associated in some capacity following a business combination, it is uncertain whether all of them will devote their full efforts to the Company’s affairs after a business combination.Moreover, the Company cannot assure you that its officers and directors will have significant experience or knowledge relating to the operations of the particular target business. 4 The Company may seek to recruit additional management personnel to supplement the incumbent management of the target business.The Company cannot assure you, however, that it will be able to recruit additional managers who have the requisite skills, knowledge or experience necessary to enhance the incumbent management and successfully operate the target business. In our search for an appropriate combination partner, we will have to compete with other entities with more experience and greater resources; after a successful business combination we will have to face the competitors of the operating company we combine with. Kent International may encounter intense competition from other entities seeking to combine with a privately held operating company.Many of these entities, including financial consulting companies and venture capital firms, have longer operating histories and have extensive experience in identifying and effecting business combinations.Many of these competitors also possess significantly greater financial, technical and other resources than does the Company.Kent International cannot assure you that it will be able to effectively compete with these entities. Consequently, Kent International may acquire a company with less favorable prospects then it would otherwise prefer, thus making its long-term prospects for success less likely. If Kent International effects a business combination, it will become subject to competition from the competitors of the acquired business.In particular, industries that experience rapid growth frequently attract larger numbers of competitors, including competitors with greater financial, marketing, technical and other resources than the Company.Kent International cannot ascertain the level of competition it will face if it effects a business combination, and it cannot assure you that it will be able to compete successfully with these competitors. Broker-Dealer Risks The securities industry is, by its nature, subject to various risks, particularly in volatile or illiquid markets, including the risk of losses resulting from the ownership of securities, customer fraud, employee errors and misconduct and litigation.Kent Capital is engaged in an extremely competitive business and its competitors include organizations that have substantially more employees and greater financial resources.Kent Capital will also compete for investment funds with banks, insurance companies, hedge funds, private equity funds and other investment companies. Kent International’s social networking website might not be viewable in China. Kent International faces the risk that its website will not be viewable in China or will be deliberately blocked by the government of the People’s Republic of China.Internet usage and content are heavily regulated in China and compliance with these laws and regulations may cause it to change or limit its business practices in a manner adverse to its business. Employees As of February 26, 2010, the Company and its subsidiaries had two full-time employees. 5 Item 2. PROPERTIES None Item 3. LEGAL PROCEEDINGS None PART II Item 4. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Shareholders of Record As of February 26, 2010, the Company had 1,317 stockholders of record of its common stock.The closing price of the common stock was $1.53 on February 26, 2010. Market Information The Company's common stock trades on the NASDAQ Capital Market under the symbol "KENT".The table below sets forth the high and low sales price per share of the Common Stock for the periods indicated as reported by NASDAQ for the periods indicated. High Low Calendar Quarter: First Quarter $ $ Second Quarter Third Quarter Fourth Quarter First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Dividends The Company did not declare or pay any dividends in 2009 or 2008. 6 Equity Compensation Plan Information On November 25, 2005, shareholders of the Company approved the 2005 Stock Option Plan making a total of 400,000 common stock options available for issuance.The Company did not record stock-based compensation expense for the years ended December 31, 2009 or 2008 as no options were earned during these periods.At December 31, 2009, the Company had no common stock options outstanding. The following table provides a summary of the securities authorized for issuance under equity compensation plans, the weighted average price and number of securities remaining available for issuance, at December 31, 2009. Plan Category (a) Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants and Rights (b) Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights (c) Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans Excluding Securities Reflected in Column (a) Equity Compensation Plans Approved by Security Holders 2005 Stock Option Plan N/A N/A Equity Compensation Plans not Approved by Security Holders N/A N/A N/A Total N/A N/A Repurchase Plans In August 2004, the Board of Directors approved a stock repurchase program authorizing the Company to repurchase up to 200,000 shares of its Common Stock at prices deemed favorable from time to time in the open market or in privately negotiated transactions subject to market conditions, the Company’s financial position and other considerations.This program has no expiration date.No shares were repurchased during the quarter ended December 31, 2009.At December 31, 2009, there were 64,771 shares remaining authorized for repurchase under the program.All shares repurchased were returned to the status of authorized but unissued shares. Item 5. SELECTED FINANCIAL DATA Not Applicable. 7 Item 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the Company’s Financial Statements and Notes thereto included elsewhere in this Form 10-K.Statements in this report relating to future plans, projections, events or conditions are forward-looking statements.Such statements are subject to risks and uncertainties that could cause actual results to differ materially from those projected and include, but are not limited to, the risks discussed below, the risks discussed in the section of this Form 10-K entitled “Risk Factors” and risks discussed elsewhere in this Form 10-K.The Company expressly disclaims any obligation or undertaking to update these statements in the future. Business The Company's business is comprised of the management of Kent International Holdings, Inc. (“Kent International”).Kent International is a publicly traded company (stock symbol “KNTH.PK”) that operates a social networking website and whose wholly owned subsidiary is a licensed securities broker-dealer.The Company owned approximately 53.44% of Kent International at December 31, 2009. Kent International’s business plan is to serve as a vehicle for the acquisition of or merger or consolidation with another company (a ‘‘target business’’).Kent International intends to use its available working capital, capital stock, debt or a combination of these to effect a business combination with a target business which we believe has significant growth potential.The business combination may be with a financially stable, mature company or a company that is in its early stages of development or growth, which could include companies seeking to obtain capital and to improve their financial stability.We will not restrict our search to any particular industry.Rather, we may investigate businesses of essentially any kind or nature and participate in any type of business that may, in our management’s opinion, meet our business objectives as described in this report.We emphasize that the description in this report of our business objectives is extremely general and is not meant to restrict the discretion of our management to search for and enter into potential business opportunities.We have not chosen the particular business in which we will engage and have not conducted any market studies with respect to any business or industry for you to evaluate the possible merits or risks of the target business or the particular industry in which we may ultimately operate.To the extent we enter into a business combination with a financially unstable company or an entity in its early stage of development or growth, including entities without established records of sales or earnings, we will become subject to numerous risks inherent in the business and operations of financially unstable and early stage or potential emerging growth companies.In addition, to the extent that Kent International effects a business combination with an entity in an industry characterized by a high level of risk, it will become subject to the currently unascertainable risks of that industry.An extremely high level of risk frequently characterizes certain industries that experience rapid growth.In addition, although we will endeavor to evaluate the risks inherent in a particular industry or target business, we cannot assure you that we will properly ascertain or assess all significant risk factors. Kent International’s wholly owned subsidiary, Kent Capital, Inc. (“Kent Capital”), is a securities broker-dealer.Kent Capital’s membership agreement with the Financial Industry Regulatory Authority (FINRA) allows it to operate under three business lines; Private Placements, Real Estate Syndication and Trading Securities for Our Own Account.The Company intends to operate the broker dealer in an attempt to generate revenue and earnings.However, management will continue to pursue merger or acquisition opportunities that offer potentially profitable uses for the Company’s available capital as discussed above. The Company’s initial investment in Kent Capital was $350,000, with the potential to increase the investment to $2,500,000 or more within the next year, depending on the prospects for potential return on the investment. 8 Kent International also operates a niche social networking website, www.ChinaUSPals.com, designed to promote cultural exchange between the citizens of the United States and those of the People’s Republic of China.Membership to the site is free, thus, any potential revenues will be derived from advertisements placed on the site by third parties.The site provides users with access to other users’ personal profiles and enables the user to send messages to other registered users of similar interests in order to develop lasting friendships or simply attain a pen pal.ChinaUSPals.com also features user generated discussion forums and blogs as well as user submitted videos and pictures.The site was redesigned in preparation for the 2008 Olympics and re-launched on August 6, 2008.Since then, site membership has grown to over 6,200 members from the approximately 150 members prior to the redesign. Kent International faces the risk that the website will not be viewable in China or will be deliberately blocked by the government of the People’s Republic of China.Internet usage and content are heavily regulated in China and compliance with these laws and regulations may cause us to change or limit our business practices in a manner adverse to our business.While management had been encouraged by the membership and traffic growth since the redesign, membership growth has dramatically declined in the past few months.Accordingly, the Company is reviewing strategic options available to ChinaUSPals.com including selling the site or shutting down the site’s operations.The Company has ceased all paid advertising for the site in order to minimize operational costs. The Company does not expect that these activities will generate any significant revenues for an indefinite period as these efforts are in their early stages.As a result, these programs may produce significant losses until such time as meaningful revenues are achieved. Discontinued Operations Kent Educational Services, Inc. (“Kent Educational”) is a wholly owned subsidiary of the Company that has a 60% controlling interest in the Academy for Teaching and Leadership Inc. (“The Academy”).The Academy, headed by Dr. Saul Cooperman, a former Commissioner of Education in the State of New Jersey, provided educators various programs designed to improve themselves, their students, and their schools.Despite ongoing business development activities, The Academy was unable to secure any contracts for services to be rendered during the 2009-2010 school year.Accordingly, management decided to cease operations of the Academy effective December 31, 2009 and to distribute the majority of the assets in the Academy on December 31 to the shareholders, i.e. Kent Educational (60%) and Dr. Saul Cooperman (40%), save a small reserve for closing and miscellaneous expenses.We do not expect any significant future expenses or liabilities related to the termination of operations. Results of Operations The Company had a consolidated net loss of $530,593, ($.19 basic and fully diluted loss per share) in 2009, compared to a consolidated net loss of $296,281 ($.11 basic and fully diluted loss per share) in 2008.The increase in the net loss was mainly the result of decreased interest revenue and decreased administrative fees paid by an un-affiliated investment partnership during the period. 9 Revenues Interest income was $18,996 and $294,862 in 2009 and 2008, respectively, a decrease of $275,866.The decrease was primarily caused by dramatically lower yields on invested balances and, to a lesser extent, a decrease in amounts available for investment. Net unrealized losses on available for sale securities were $16,845, and realized gains were $10,034 for the year ended December 31, 2009 as compared to net unrealized losses on available for sale securities of $43,149, and realized gains of $36,180 for the year ended December 31, 2008.Since marketable securities are classified as available for sale securities, unrealized losses during the years ended December 31, 2009 and 2008 were recorded as an adjustment to accumulated other comprehensive income in stockholder’s equity. For the year ended December 31, 2009, other income decreased to $26,637 from $88,022 for the comparable period in 2008, caused by the decrease in administrative fees paid by an un-affiliated investment partnership.These administrative fees fluctuate based on the performance of the investment partnership and; therefore, are unpredictable Expenses General and administrative expenses decreased to $836,572 for the year ended December 31, 2009 from $837,018 for 2008.The immaterial decrease was the result of offsetting increases and decreases in expense line items.Significant increases included $95,051 for consulting and legal fees paid by Kent International for due diligence on a proposed acquisition that was terminated prior to closing as compared to $58,227 in similar costs for a separate transaction in 2008 and $18,000 in consulting fees paid by Kent International related to the licensing of Kent Capital.Significant decreases included $12,789 in travel and entertainment related to business development activities and $41,530 in personnel costs. Other In 2008, Kent International repurchased 12,468 shares of common stock in open market transactions for $20,764.The Company recorded an extraordinary gain in 2008 of approximately $8,838, as the amount paid for the shares was less than the fair value of the net assets recorded.As a result of the implementation of Accounting Standards Codification 810-10-45 on January 1, 2009, any future repurchases of common stock by Kent International will be recorded as an equity transaction against additional paid in capital. Liquidity and Capital Resources At December 31, 2009, the Company had cash and cash equivalents of $11,160,148.Cash and cash equivalents consist of cash held in banks and brokerage firms, or U.S. treasury bills with original maturities of three months.Working capital at December 31, 2009 was approximately $11.05 million.Management believes its cash and cash equivalents are sufficient for its business activities for at least the next 12 months and for the costs of seeking an acquisition of or starting an operating business. 10 Net cash used in operations was $806,552 for the year ended December 31, 2009, compared to net cash used in operations of $227,549 in 2008.Cash used in operations is a direct result of operating expenses offset by operating revenues and adjusted for changes in operating assets and liabilities.The increase in net cash used in operations was generally the result of the decrease in interest earned on invested balances together with a decrease in cash receipts at The Academy as discussed above. $10,099,201 was provided by investing activities during the year ended December 31, 2009 by the sales and maturities of short-term investments of $10,089,167 and the net sales of marketable securities of $10,034.The proceeds from the maturities of six-month U.S. treasury bills during 2009 were primarily reinvested in U.S treasury bills with original maturities of three months, effectively transferring the categorization from short term investments to cash equivalents for reporting purposes.$2,152,213 was provided by investing activities during the year ended December 31, 2008 by the sales and maturities of short-term investments of $23.776 million offset by the purchase of short-term investments of $21.638 million and $24,954 for the acquisition of a vehicle for The Academy.Net sales of marketable securities were $39,245 in 2008. The Company used $123,000 for financing activities for the year ended December 31, 2009 for subsidiary dividends paid to noncontrolling interest shareholders as a result of the discontinuation of operations at The Academy.The Company also used $254 for financing activities for 2009 to repurchase 148 shares of common stock compared to the $48,074 used for 2008 to repurchase 32,729 shares of common stock.Kent International also used $20,764 to repurchase its stock in the year ended December 31, 2008. Other Disclosures – Related Party Transactions The Company receives a monthly management fee of $21,000 from Kent International for management services.These services include, among other things, preparation of periodic and other filings with the Securities and Exchange Commission, evaluating merger and acquisition proposals, providing internal accounting services and shareholder relations.This arrangement may be terminated at will by either party.The monthly management fee revenue and offsetting expense is eliminated during consolidation.The Company is the beneficial owner of approximately 53.44% of Kent International’s outstanding Common Stock at December 31, 2009.Paul O. Koether, Chairman of the Company is also the Chairman of Kent International and the beneficial owner of approximately 59.54% of the Company’s outstanding common stock.Bryan P. Healey, Chief Financial Officer and Director of the Company is also the Chief Financial Officer and Director of Kent International and the son-in-law of Paul O. Koether. The Company and its consolidated subsidiaries reimburse an affiliate, Bedminster Management Corp., for the allocated direct cost of group health insurance and office supplies.These reimbursements were approximately $70,647 and $60,802 in the years ended December 31, 2009 and 2008, respectively. Off-Balance Sheet Arrangements The Company has no off-balance sheet arrangements. Contractual Commitments The Company has no contractual commitments. 11 Critical Accounting Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates.In our preparation of the financial statements for 2009, there were no estimates made which were (a) subject to a high degree of uncertainty or (b) material to our results. We made no material changes to our critical accounting policies in connection with the preparation of financial statements for 2009. Item 6A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not Applicable. Item 7. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements filed herein are listed below: Report of Independent Registered Public Accounting Firm Financial Statements: Consolidated Balance Sheets as of December 31, 2009 and 2008 Consolidated Statements of Operations and Other Comprehensive Income for the Years ended December 31, 2009 and 2008 Consolidated Statements of Cash Flows for the Years ended December 31, 2009 and 2008 Consolidated Statements of Stockholders’ Equity for the Years ended December 31, 2009 and 2008 Notes to Consolidated Financial Statements 12 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders’ of Kent Financial Services, Inc. We have audited the accompanying consolidated balance sheets of Kent Financial Services, Inc. and subsidiaries as of December 31, 2009 and 2008, and the related consolidated statements of operations, stockholders’ equity, and cash flows for each of the two years in the period ended December 31, 2009. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provided a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Kent Financial Services, Inc. and subsidiaries as of December 31, 2009 and 2008, and the results of their operations and their cash flows for each of the two years in the period ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. /s/ Paritz & Company, P.A. March 24, 2010 Hackensack, New Jersey 13 KENT FINANCIAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of December 31, 2009 and 2008 December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Short-term investments Marketable securities Accounts receivable Prepaid expenses and other current assets Assets of discontinued operations Cash and cash equivalents Other assets Total current assets Other assets Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued expenses $ $ Liabilities of discontinued operations Total current liabilities Noncurrent liabilities: Accrued post employment obligations Total liabilities EQUITY Kent Financial Services shareholders' equity: Preferred stock without par value;500,000 shares authorized; none outstanding - - Common stock, $.10 par value; 8,000,000 shares authorized; 2,759,145 and 2,759,293 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Kent Financial Services shareholders' equity Noncontrolling interest in subsidiaries Total equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 14 KENT FINANCIAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME Year Ended December 31, Revenues: Interest and dividend revenue $ $ Investing losses ) Other income Total revenues Expenses: General and administrative Loss from continuing operations before income taxes ) ) Provision for income tax expense ) ) Loss from continuing operations ) ) Discontinued operations (Note 10): Income from discontinued operations before income taxes Income tax expense ) ) Income from discontinued operations Net loss before extraordinary gain ) ) Extraordinary gain due to purchase of subsidiary stock Net loss ) ) Add: net loss attributable to noncontrolling interest Net loss attributable to Kent Financial Services shareholders' ) ) Other comprehensive income (loss): Unrealized loss on available for sale securities ) ) Comprehensive loss $ ) $ ) Basic and diluted net loss per common share: Loss from continuing operations $ ) $ ) Income from discontinued operations, net Extraordinary gain - - Net loss per share $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to consolidated financial statements. 15 KENT FINANCIAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities, including discontinued operations: Depreciation Gain on sale of marketable securities ) ) Extraordinary gain on purchase of stock of subsidiary ) Minority interest in subsidiaries losses ) ) Changes to operating assets and liabilities: Interest receivable on short-term investments Change in accounts receivable and other current assets Change in other assets Change in accounts payable and accrued expenses ) ) Change in deferred revenue ) Net cash used in operating activities ) ) Cash flows from investing activities: Sales of marketable securities Purchases of marketable securities ) ) Purchase of short-term investments ) Maturity and sales of short-term investments Acquisition of property and equipment ) Net cash provided by investing activities Cash flows from financing activities: Repurchase of common stock by subsidiary ) Subsidiary dividends paid to noncontrolling interest shareholders ) Repurchase of common stock ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for: Taxes $ $ Noncash financing activities: Subsidiary dividend of property and equipment at book value to noncontrolling interest shareholders $ See accompanying notes to consolidated financial statements. 16 KENT FINANCIAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Common Stock Additional Paid in Accumulated Accumulated Other Comprehensive Total Kent Financial Services Shareholders' Noncontrolling Interest in Shares Amount Capital Deficit Income Equity Subsidiaries Balance December 31, 2007 $ $ $ ) $ ) $ $ Repurchase of common stock ) Subsidiary repurchase of common stock ) Unrealized loss on available for sale securities $ ) ) Net loss ) ) ) Balance December 31, 2008 ) ) Repurchase of common stock ) Unrealized loss on available for sale securities ) ) Subsidiary dividends ) Net loss ) ) ) Balance December 31, 2009 $ $ $ ) $ ) $ $ See accompanying notes to consolidated financial statements. 17 KENT FINANCIAL SERVICES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Years Ended December 31, 2009 and 2008 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The consolidated financial statements include the accounts of Kent Financial Services, Inc. (the “Company” or “Kent”) and its wholly owned subsidiary, Kent Educational Services, Inc. (“Kent Educational”) and Kent’s majority owned subsidiary, Kent International Holdings, Inc., (“Kent International”) and Kent Educational’s majority owned subsidiary, The Academy of Teaching and Leadership, Inc. (“The Academy”).Intercompany balances and transactions between the Company and its subsidiaries have been eliminated. Use of Estimates The preparation of financial statements in conformity with accounting principles that are generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates and the differences could be material. Cash Equivalents The Company considers as cash equivalents all short-term investments that are highly liquid and readily exchangeable for cash at amounts equal to their stated value.Cash equivalents consist of U. S. Treasury Bills with an original maturity of 90 days.The Company also maintains interest bearing balances in its brokerage accounts.All cash and cash equivalents are on deposit either with a major money center bank or with a securities broker dealer. Short-Term Investments Short-term investments consist of U.S. Treasury Bills purchased with an original maturity of six months and are valued at cost plus accrued interest, which approximates the fair market value.The Company currently intends to hold these investments until maturity. Marketable Securities Marketable securities, consisting of equity securities, are stated at fair value and are considered available for sale securities, with the corresponding unrealized gain (loss) recorded as a component of other comprehensive income in stockholders’ equity. 18 Property and Equipment Property and equipment are stated at cost.Depreciation, which is calculated using the straight-line method, is provided by periodic charges to expense over the estimated useful lives of the assets ranging from 3 to 5 years. Income Taxes The Company recognizes deferred tax assets and liabilities related to the expected future tax consequences of events that have been recognized in the Company’s financial statements and tax returns.However, if it is more likely than not that some portion or all of the net deferred tax assets will not be realized, a valuation allowance is established and the tax benefit is not recognized in the statements of operations. Revenue Recognition Revenue consists primarily of interest revenue on invested balances and educational services provided by the Academy.Interest revenue is recognized on an accrual basis.The Academy recognizes revenue when services are provided to customers.When the Academy collects payments from customers before services are rendered, the advance payments are recorded as deferred revenue and realized after services are rendered. Basic and Diluted Net Loss Per Share Basic loss per common share is computed by dividing the net loss by the weighted-average number of common shares outstanding.Diluted loss per share is computed by dividing the net loss by the sum of the weighted-average number of common shares outstanding plus the dilutive effect of shares issuable through the exercise of stock options.There were no common stock options outstanding for either of the years ended December 31, 2009 and 2008; thus, there was no dilutive effect for either year. For more information on stock options, see Note 8 of the Notes to Consolidated Financial Statements. New Accounting Pronouncements As of September 2009, the Company adopted Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC” or the “Codification”) 105-10 (formerly FASB Statement No. 168 “FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles). This standard establishes only two levels of U.S. generally accepted accounting principles (“GAAP”), authoritative and nonauthoritative. The Codification became the single source of authoritative, nongovernmental GAAP, except for rules and interpretive releases of the SEC, which are sources of authoritative GAAP for SEC registrants. All other non-grandfathered, non-SEC accounting literature not included in the Codification became nonauthoritative. ASC 105-10 does not change previously issued GAAP, but reorganizes GAAP into Topics. In circumstances where previous standards require a revision, the FASB will issue an Accounting Standards Update (“ASU”) on the Topic. Our adoption of ASC 105-10 did not have any impact on the Company’s financial statements. 19 NOTE 2 – BUSINESS The Company's business is comprised of the management of Kent International Holdings, Inc. (“Kent International”).Kent International is a publicly traded company (stock symbol “KNTH.PK”) that operates a social networking website and whose wholly owned subsidiary is a licensed securities broker-dealer.The Company owned approximately 53.44% of Kent International at December 31, 2009. Kent International’s business plan is to serve as a vehicle for the acquisition of or merger or consolidation with another company (a ‘‘target business’’).Kent International intends to use its available working capital, capital stock, debt or a combination of these to effect a business combination with a target business which we believe has significant growth potential.The business combination may be with a financially stable, mature company or a company that is in its early stages of development or growth, which could include companies seeking to obtain capital and to improve their financial stability.We will not restrict our search to any particular industry.Rather, we may investigate businesses of essentially any kind or nature and participate in any type of business that may, in our management’s opinion, meet our business objectives as described in this report.We emphasize that the description in this report of our business objectives is extremely general and is not meant to restrict the discretion of our management to search for and enter into potential business opportunities.We have not chosen the particular business in which we will engage and have not conducted any market studies with respect to any business or industry for you to evaluate the possible merits or risks of the target business or the particular industry in which we may ultimately operate.To the extent we enter into a business combination with a financially unstable company or an entity in its early stage of development or growth, including entities without established records of sales or earnings, we will become subject to numerous risks inherent in the business and operations of financially unstable and early stage or potential emerging growth companies.In addition, to the extent that Kent International effects a business combination with an entity in an industry characterized by a high level of risk, it will become subject to the currently unascertainable risks of that industry.An extremely high level of risk frequently characterizes certain industries that experience rapid growth.In addition, although we will endeavor to evaluate the risks inherent in a particular industry or target business, we cannot assure you that we will properly ascertain or assess all significant risk factors. Kent International’s wholly owned subsidiary, Kent Capital, Inc. (“Kent Capital”), is a securities broker-dealer.Kent Capital’s membership agreement with the Financial Industry Regulatory Authority (FINRA) allows it to operate under three business lines; Private Placements, Real Estate Syndication and Trading Securities for Our Own Account.The Company intends to operate the broker dealer in an attempt to generate revenue and earnings.However, management will continue to pursue merger or acquisition opportunities that offer potentially profitable uses for the Company’s available capital as discussed below. The Company’s initial investment in Kent Capital was $350,000, with the potential to increase the investment to $2,500,000 or more within the next year, depending on the prospects for potential return on the investment. Kent International also operates a niche social networking website, www.ChinaUSPals.com, designed to promote cultural exchange between the citizens of the United States and those of the People’s Republic of China.Membership to the site is free, thus, any potential revenues will be derived from advertisements placed on the site by third parties.The site provides users with access to other users’ personal profiles and enables the user to send messages to other registered users of similar interests in order to develop lasting friendships or simply attain a pen pal.ChinaUSPals.com also features user generated discussion forums and blogs as well as user submitted videos and pictures.The site was redesigned in preparation for the 2008 Olympics and re-launched on August 6, 2008.Since then, site membership has grown to over 6,200 members from the approximately 150 members prior to the redesign. 20 Kent International faces the risk that the website will not be viewable in China or will be deliberately blocked by the government of the People’s Republic of China.Internet usage and content are heavily regulated in China and compliance with these laws and regulations may cause us to change or limit our business practices in a manner adverse to our business.While management had been encouraged by the membership and traffic growth since the redesign, membership growth has dramatically declined in the past few months.Accordingly, the Company is reviewing strategic options available to ChinaUSPals.com including selling the site or shutting down the site’s operations.The Company has ceased all paid advertising for the site in order to minimize operational costs. The Company does not expect that these activities will generate any significant revenues for an indefinite period as these efforts are in their early stages.As a result, these programs may produce significant losses until such time as meaningful revenues are achieved. Note 3 – MARKETABLE SECURITIES Marketable securities owned as of December 31, 2009 and 2008, comprised mainly of portfolio positions (equity securities) held for capital appreciation consisted of the following: December 31, 2009 December 31, 2008 Percent Owned Estimated Fair Value Losses in Accumulated Other Comprehensive Income Estimated Fair Value Losses in Accumulated Other Comprehensive Income GolfRounds.com, Inc. % $ All other equity securities N/A $ The Company follows FASB accounting guidance for fair value measurements of financial assets and financial liabilities and for fair value measurements of nonfinancial items that are recognized or disclosed at fair value in the financial statements on a recurring basis.It defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The guidance establishes a framework for measuring fair value and expands disclosures about fair value measurements.The valuation techniques required are based upon observable and unobservable inputs.Observable input reflect market data obtained from independent sources, while unobservable inputs reflect the Company’s market assumptions.These two types of inputs create the following fair value hierarchy: Level 1 - Quoted prices for identical instruments in active markets. 21 Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations whose inputs are observable or whose significant value drivers are observable. Level 3 - Significant inputs to the valuation model are unobservable. All of the Company’s marketable securities are Level 2 type assets.Among the observable inputs considered by management in determining fair value of thinly traded portfolio positions are the financial condition, asset composition and operating results of the issuer, the long-term business potential of the issuer and other factors generally pertinent to the valuation of investments, including the analysis of the valuation of comparable companies. NOTE 4 – PROPERTY, PLANT & EQUIPMENT The Company and its subsidiaries did not own any equipment or vehicles at December 31, 2009; however, un-depreciated property, plant and equipment at December 31, 2008 consisted of $7,391 in office equipment and $24,954 in vehicles.Accumulated depreciation was $10,728 at December 31, 2008.During 2009, the office equipment was disposed of and the vehicle was distributed by a subsidiary at net book value as a return of capital to a non-controlling interest shareholder (see Note 10 for more details on the distribution). NOTE 5 – KENT INTERNATIONAL HOLDINGS, INC. At December 31, 2009, the Company owned 1,900,000 shares or 53.44% of Kent International’s issued shares.In 2008, Kent International repurchased 12,468 shares of common stock in open market transactions for $20,764.The Company recorded an extraordinary gain in 2008 of approximately $8,838, as the amount paid for the shares was less than the fair value of the net assets recorded.As a result of the implementation of Accounting Standards Codification 810-10-45 on January 1, 2009, any future repurchases of common stock by Kent International will be recorded as an equity transaction against additional paid in capital. Kent International Stock Option Plans Kent International has issued certain common stock options to its employees, directors and consultants.At December 31, 2009, Kent International had 200,000 common stock options outstanding. Kent International’s 1986 Stock Option Plan (“1986 Plan”) authorizes the grant of stock options to officers and employees of Kent International to purchase an aggregate of 300,000 shares of common stock.The stock options granted under the plan may be incentive stock options (“ISO”) or nonstatutory stock options (“NSO”).Kent International’s Board of Directors may set the rate at which the options expire, subject to limitations discussed below.However, no options shall be exercisable after the tenth anniversary of the date of grant or, in the case of ISOs, three months following termination of employment, except in cases of death or disability, for which the time or exercisability is extended.In the event of dissolution, liquidation or other corporate reorganization, all stock options outstanding under the 1986 Plan would become exercisable in full. 22 ISOs may not be granted at an exercise price of less than the fair market value of the common stock at the date of grant.If an ISO is granted to an employee who owns more than 10% of the Kent International’s total voting stock, such exercise price shall be at least 110% of fair market value of the common stock, and the ISO shall not be exercisable until after five years from the date of grant.The exercise price of each NSO may not be less than 85% of the fair market value of the common stock at the date of grant. The plan also provides for stock appreciation rights, which may be granted with respect to any stock option.No stock appreciation rights have been granted through December 31, 2009. A summary of the status of Kent International’s 1986 Plan as of December 31, 2009 and 2008 and changes during the years ended on those dates is presented below: Shares Weighted- Average Exercise Price Range of Exercise Price Shares Weighted- Average Exercise Price Range of Exercise Price Options outstanding at the beginning of the year $ $
